Citation Nr: 1038141	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-30 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased rating for a left knee strain, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to November 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the Veteran's claim for a 
rating in excess of 30 percent for his left knee disability.  The 
claims file was subsequently transferred to the RO in Buffalo, 
New York.  

In June 2006, the Veteran testified at a Travel Board hearing 
held at the Buffalo RO before Veterans Law Judge (VLJ) Richard 
Williams.  Under 38 C.F.R. § 20.707 (2009), a Board Member who 
conducts a hearing shall participate in the final determination 
of the claim.  In May 2010, the Board so informed the Veteran and 
offered him another opportunity for a hearing before the Board, 
informing him that if he did not respond, the Board would assume 
that he did not want another hearing.  The Veteran did not 
respond to this letter.

The Veteran's claim was initially denied by the Board in a May 
2009 decision and that decision was subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In 
February 2010, the parties filed a Joint Motion to Remand (JMR), 
wherein they asserted that the Board did not provide adequate 
reasons or bases in support of its finding that extraschedular 
consideration was not warranted by the evidence in the Veteran's 
case.  Specifically, the parties stated that evidence that is 
relevant to the issue of the Veteran's employability was not 
discussed by the Board in its decision.  The parties also 
observed that, although the October 2004 rating decision 
indicates that the veteran's left knee has been rated under 
Diagnostic Code (DC) 5262, the Board determined in its decision 
that DC 5262 was not applicable to the Veteran's case.  
Accordingly, the parties asserted that remand to the Board was 
also necessary so that the Board could provide clarification, 
supported by reasons and bases, as to which DC is applicable in 
rating the Veteran's left knee disability.

In a February 2010 order, the Court granted the JMR and remanded 
the matter to the Board for compliance with the instructions 
expressed therein.  This matter now returns for the Board's 
consideration, to be performed in a manner consistent with the 
Court's remand instructions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board first observes that, under the case of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), a total disability rating due 
to individual employability resulting from service-connected 
disability (TDIU), whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but is rather part of the adjudication of a claim for 
increased compensation.  Thus, when entitlement to TDIU is raised 
during the appeal of a rating for a disability, it is part of the 
claim for benefits for the underlying disability.  Id. at 454.  
The evidence in this case raises the issue of the Veteran's 
entitlement to TDIU.

In a March 2009 statement, the Veteran reported that he attended 
a December 2008 meeting with a vocational rehabilitation 
counselor.  The Veteran's vocational rehabilitation file has not 
been associated with the claims file, nor have any documented 
efforts been made to obtain the same.  Efforts to obtain the 
vocational rehabilitation file should be made, in a manner that 
is consistent with 38 C.F.R. § 3.159(c)(2).

In addition, the Veteran's attorney argued in September 2010 that 
the Veteran should be scheduled for another VA examination to 
assess the additional functional loss due to pain during flare-
ups or on repetitive motion.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the Veteran's claim for an 
increased rating for a left knee strain, 
currently evaluated as 30 percent 
disabling.  This letter must inform the 
Veteran about the information and evidence 
that is necessary to substantiate his 
claim, and provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by him.  The 
letter should also advise the Veteran that 
efforts are being undertaken by VA to 
obtain his vocational rehabilitation 
folder.  Additionally, the Veteran should 
be notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran should also be provided a VA 
21-4142 release and be requested to 
identify the name(s) and address(es) of any 
VA or private treatment providers that have 
provided treatment since 2004.

2.  Efforts should be made, in a manner 
consistent with 38 C.F.R. § 3.159(c)(2), to 
obtain the Veteran's vocational 
rehabilitation file.

3.  The veteran should be afforded a VA 
examination to assess his service-connected 
left knee disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examination report should include an 
assessment of the additional functional 
loss due to pain during flare-ups or on 
repetitive motion and the extent to which 
the service-connected left knee disability 
interferes with the Veteran's ability to 
work.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to an increased rating for a 
left knee strain, currently evaluated as 30 
percent disabling, should be readjudicated.  
If the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


